Argued April 24, 1923.
The action was brought in the County Court of Allegheny County to recover the contract price of certain mops. The jury found in favor of the plaintiff, the petition of the defendant for the allowance of an appeal to the court of common pleas was discharged, and the error assigned is the refusal to grant the appeal.
The only question properly presented is whether the county court correctly decided to receive as evidence certain letters marked Exhibits "C" and "D." The record *Page 538 
presented is very meagre and of course the question submitted to us must be decided by reference to the paper-books. The objection to the letters designated as "C" and "D" was "that the testimony in the case does not disclose to whom these exhibits had been mailed, when they were mailed or whether or not they had been mailed to the ...... defendant's place of address or whether they had been regularly stamped as they should have been." The deposition of J.E. Estes received without objection contains the following in reference to the letters "C" and "D." "These were mailed by her [the stenographer] the same day [July 19th] to Mr. Shannon's Pittsburgh office. They were never questioned or returned to us." There was no cross-examination to ascertain whether the witness knew what he was talking about, but his statement remains as made. The assertion that the letters were mailed implies that they were duly stamped: Reynolds v. Maryland Casualty Co., 30 Pa. Super. 456. How can the court be convicted of error in refusing to sustain this objection to the letters in the face of testimony which did disclose that the exhibits had been mailed on a day certain to the defendant's Pittsburgh address, and presumably properly stamped?
The assignment of error is overruled and the judgment is affirmed.